Mr. Justice Clayton
delivered the opinion of the court.
The single point submitted for consideration in this cause, is whether a judgment debt is the subject of garnishment, by a creditor of the party, who has obtained the judgment? In other words can a judgment creditor issue a garnishment against the judgment debtor of his debtor ? The question depends upon the construction of the statute.
The words of the act are general and sufficiently comprehensive to embrace every species of debt. There is no limitation on the right of the creditor, growing out of the character or nature of the debt, to proceed against it, whatever may be the form it has assumed. H. & H. 557, § 39.
In practice the exercise of the right to issue a garnishment against a judgment debtor, may create some embarrassment, from the circumstance that such debtor might be subjected to two executions for the same cause. This however may always be remedied by a proper proceeding, and the inconvenience which might arise from it, is not such as to induce us, even if we had the power, to restrict the words of the statute. The right to issue a garnishment, is expressly extended to justices of the peace. H. & H. 434, § 38.
The decree of the court below, dismissing the bill of the complainant, must therefore be reversed,, and the injunction made perpetual, as to the amount paid by Gray under the garnishment, but dissolved as to the residue.